Citation Nr: 1818499	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-04 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a degenerative joint disease left hip, to include as secondary to service-connected degenerative disc disease and limitation of the lumbar spine disability.

2. Entitlement to service connection for degenerative joint disease right hip, to include as secondary to service-connected degenerative disc disease and limitation of the lumber spine disability.

3. Entitlement to service connection for degenerative joint disease left knee, to include as secondary to service-connected degenerative disc disease and limitation of the lumbar spine disability. 

4. Entitlement to service connection for degenerative joint disease right knee, to include as secondary to service-connected degenerative disc disease and limitation of the lumbar spine disability. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1973 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran presented sworn testimony at a hearing before the undersigned in August 2016.  

The issues of service-connection for a neck disability, entitlement to an increased rating for a bilateral arm disability, and entitlement to a total rating based on individual unemployability (TDIU) have been raised by the record at an August 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

Regrettably, the Board must remand this matter for additional development.

The Veteran previously underwent a VA examination in October 2009.  The VA examiner provided a negative opinion.  The examiner reasoned that the Veteran sustained a fracture to the lateral tibial left knee, requiring surgical fixation in 2007.  He noted that the Veteran had degenerative changes to his joints, more progressive to his hip; but stated that the Veteran's left knee symptoms more likely than not can be related to significant intra-cular knee injury of 2007.  He concluded that the Veteran's bilateral hip and knee conditions were less likely than not directly or secondarily related to his service or lumbar spine condition.  The examiner did not address the etiology of the degenerative changes in the Veteran's knees and hips, or the Veteran's lay statements and service treatment records, specifically, his service as a paratrooper.  Further, the examiner did not provide a rationale regarding the Veteran's contention of secondary service connection for his bilateral hips and bilateral knees.  The Board finds the October 2009 VA examination inadequate and necessary that another VA examination is necessary to adjudicate the claim.  

Most recently, at his Board hearing, the Veteran testified that he began having hip and knee problems in service where he was a paratrooper.  The Veteran's DD 214 shows the Veteran received, among other awards, a Parachute Badge.  Additionally, the Veteran is service-connected for degenerative disc disease and limitation of motion of the lumbar spine and a left arm condition and residual scars.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that the Veteran should be afforded VA addendum opinions that address the medical matters raised by these issues.

Accordingly, the case is REMANDED for the following action:


1.	Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed left hip and/or right hip disability, to include as secondary to his service-connected degenerative disc disease and limitation of the lumbar spine disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current left hip and right hip disabilities, to include degenerative joint disease. 

The entire claims folder must be made available to and reviewed by the examiner(s), and the examiner(s) should indicate that the Veteran's C-file has been reviewed.  The VA examination report(s) should include discussion of the Veteran's documented medical history and service treatment records; review of the Veteran's hearing testimony and statements, and assertions.  

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

Following review of the claims file, the examiner should provide opinions on the following:

a)	Whether it is at least as likely as not (a probability of 50 percent or greater) that a left hip or right hip disability had its clinical onset during the Veteran's active duty service, or is otherwise etiologically related to his active duty service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that left hip or right hip disabilities are aggravated by his service-connected degenerative disc disease and limitation of the lumbar spine disability.
	
The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation of any diagnosed left hip or right hip disabilities, to include degenerative joint disease by the Veteran's service-connected degenerative disc disease and limitation of the lumbar spine disability, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed left hip and/or right hip disabilities, prior to aggravation by the service-connected disabilities. 


Based on a review of the claims file, examination of the Veteran, review of the Veteran's hearing testimony and statements, service treatment records, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale.  The examination report must include a complete rationale for all opinions expressed.  

The examiner must specifically acknowledge and discuss the Veteran's reports of left hip and right hip problems during service and since service.  The examiner must also comment on the degenerative changes in the Veteran's left hip and right hip.

3. Schedule the Veteran for an appropriate VA examination to determine the onset and etiology of his claimed left and right knee disability, to include as secondary to his service-connected degenerative disc disease and limitation of the lumbar spine disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current left knee and right knee disabilities, to include degenerative joint disease. 

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.

Range of motion testing should be performed on both knees and, if the examination is not conducted during a flare-up, an opinion upon additional limitation of motion.  If no opinion can be given, the examiner should state why.

Following review of the claims file, the examiner should provide opinions on the following: 

a. Whether it is at least likely as not (a probability of 50 percent or greater) that a left knee or right knee disability had its onset during the Veteran's active duty service, or is otherwise etiologically related to his active duty service. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

b. Whether it is at least as likely as not (a probability of 50 percent or greater) that left knee or right knee disabilities are aggravated by his service-connected degenerative disc disease and limitation of the lumbar spine disability.

The term "aggravation" means a permanent increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation of any diagnosed left knee or right knee disabilities, to include degenerative joint disease by the Veteran's service-connected degenerative disc disease and limitation of the lumbar spine disability, is found, the examiner must attempt to establish a baseline level of severity of the diagnosed left knee and/or right knee disabilities, prior to aggravation by the service-connected disabilities. 

Based on a review of the claims file, examination of the Veteran, review of the Veteran's hearing testimony and statements, service treatment records, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale.  The examination report must include a complete rationale for all opinions expressed.  

The examiner must specifically acknowledge and discuss the Veteran's reports of left knee and right knee problems during service and since service.  The examiner must also comment on the degenerative changes in the left and right knee. 

4. After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






